Title: To James Madison from William Lee, 22 April 1812
From: Lee, William
To: Madison, James


private
Sir,
Paris April 22d. 1812.
Having this moment arrived from an excursion in the country and finding Mr Barlow is to dispatch Mr Biddle this evening I have not time to say all I could wish to you upon the State of our affairs here which are by no means flattering. The fears and suspicions expressed in your private letter by the Wasp are too well founded and I regretted much on hearing it read that I had not sent a letter I wrote for you by the Constitution a copy of which I now take the liberty to inclose to prove I had then no hopes of any great success here & that I continue in the same opinion which I see begins to gain ground with Mr. Barlow though from his considerate mann⟨er in⟩ weighing everything he does not yet feel so perfectly convinced of as to shut out hope or to lead him to express his doubts to you.
The Licence business has greatly increased, forty three have lately been sent to Bordeaux as you will see by the inclosed letter & they appear to prove that even for the importation of our own productions Rice & flour a licence is necessary. This will more than ever show the necessity of putting a stop to the licence trade.
The issuing of licences for the importation of Colonial produce from England is such a complete departure from the continental system that it has staggerd the opinions of all. Some suppose it to be a financial operation and it is said that the Emperor in communicating it to the Council of State declared that if it was in the month of October instead of March, he would not grant these licences to the English but get his supplies from the U.S. but says he—“What can they do against the English cruizers in the summer months.”
But the fact is that these licences for importations from England were issued to prevent the B. Govt. modifying in our favor their orders in Council which at that time it was believed here they were about to do. They have taken the bait and as the session of congress draws to a close difficulties will be thrown in the way of the execution of these licences by napoleon & thus he will gain time. It is already said that the cargoes exported from France in return for the Colonial import from England must be composed in part of silks to which England will not consent. Let Congress then decide that no french silks & other goods shall be admitted in the US while the present restrictions remain on our trade in France & the hopes of the manufacturing towns & Sea ports will be destroyed & good will result from such a decision. If Sir a prohibitory law is not passed why not lay countrevailing duties.
Mr Barlows exertions are continual, he is much respected and is very anxious for the success of his mission on your account as well as his own.

The great scarcity of bread & the continual appearance of little popular movements will prevent the Emperor leaving Paris for the Army until the produce of the approaching harvest shall be pretty well ascertained. With great respect I have the honor to remain with great attachment Your devoted humble st.
W. L.
